Citation Nr: 1043783	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection a right eye disorder, 
claimed as right eye pain.  

2.  Entitlement to service connection for a right eye disorder, 
claimed as right eye pain, and including pseudotumor and 
papilledema.

3.  Entitlement to a disability rating in excess of 30 percent 
for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1996 until August 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that the United States Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008), found that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury, when it is an independent claim based on 
distinct factual bases.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.  The Veteran has requested that her 
previous right eye disorder claim be re-evaluated and has 
submitted evidence of new diagnoses, specifically pseudotumor and 
papilledema, but based on the same factual basis of her previous 
right eye disorder claim.  As the Veteran's right eye disorder 
claim is being reopened, the Veteran is not prejudiced by the 
recharacterization of her claim as indicated above. 

The issues of entitlement to service connection for a right eye 
disorder and for an increased rating for sleep apnea are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A final August 2004 rating decision denied a claim for service 
connection for a right eye disorder.  

2.  The evidence associated with the claims file since the August 
2004 rating decision relates to an unestablished fact necessary 
to substantiate the claim for service connection for a right eye 
disorder.  

CONCLUSIONS OF LAW

1.  The August 2004 rating decision rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the August 2004 rating decision 
rating decision is new and material; the claim of entitlement to 
service connection for a right eye disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a right eye disorder.  In view of the Board's 
decision to reopen the Veteran's claim, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.

Merits of the Claim
 
The Veteran seeks to reopen a previously denied claim for service 
connection for a left knee disorder.  A review of the record 
indicates that the Veteran was previously denied service 
connection for that disorder in an August 2004 rating decision 
rating decision.  The Veteran did not file a Notice of 
Disagreement and the rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.   

The RO appears to have reopened the Veteran's claim.  However, 
the question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the September 2002 rating 
decision consisted of service treatment records, which indicated 
complaints of, or treatment for, right eye pain.  An April 17, 
2003 record found the Veteran to have a congenital elevation 
"ONH."

The Veteran received a VA examination in April 2004, prior to her 
separation from service.  The examiner found her to have fullness 
to her optic nerve, right worse than left, with no evidence of 
hyperemia or any edema of the optic nerve.  The examiner found 
her to have optic nerve fullness, right nerve greater than the 
left, and agreed with the April 17, 2003 service treatment record 
finding that it was likely congenital.  Corrected visual acuity 
was normal, and no visual defects were detected.  

The August 2004 rating decision found that the condition claimed 
as right eye pain is a congenital or developmental defect that is 
unrelated to military service.  The decision also cited to the 
fact that visual acuity was normal and there were no visual 
defects.

Following the August 2004 rating decision, the record continues 
to indicate that the Veteran has complaints of, or treatment for, 
a right eye disorder.  A July 2006 letter from Dr. D.G. noted 
that the Veteran was evaluated for headaches and papilledema; she 
had pain over the right eye extending into the forehead on the 
right side.  The examiner found her to have chronic, episodic 
unilateral headaches with some intermittent visual blurring; rule 
out elevation in intracranial pressure with resultant papilledema 
and ophthalmology evaluation consistent with bilateral 
papilledema.  The examiner also noted that the Veteran had a 
family history of glaucoma, rule out elevation in intraocular 
pressure.  A November 2006 private medical record, from Neurology 
Partners, found the Veteran to have a pseudotumor.  

In her current attempt to reopen the claim, the Veteran has also 
filed additional personal statements.  In a September 2007 lieu 
646 statement, the Veteran's representative claimed that the 
condition identified as swelling of the right optic nerve that 
caused right eye pain has continued since service, is currently 
diagnosed as a pseudotumor, and that regardless of whether it was 
congenital, it did not manifest until after service and thus 
developed and became symptomatic consequent to military service.

The evidence submitted since the August 2004 rating decision is 
new, in that it was not previously of record.  The newly 
submitted evidence is also material.  The newly associated 
evidence includes medical evidence that indicates there may be 
new eye disorder diagnoses.  These diagnoses may be different 
from the nerve swelling found by the prior VA examination, and it 
is unclear whether such diagnoses are congenital or pre-existing 
service.  Moreover, while it is unclear whether visual acuity is 
impaired, the presence of blurred was noted in the new medical 
evidence.  The Veteran has also essentially claimed that the eye 
disorder only manifested after being aggravated by service and 
has continued since service.  

The Board notes that a recent Court of Appeals for Veterans 
Claims (CAVC) decision, Shade v. Shinseki, No. 08-3548, 2010 WL 
4300776, at *9-10 (Vet. App. Nov. 2, 2010), held that in light of 
the enactment of the VCAA, VA could not be presumed to have 
created a higher standard for reopening that for a de novo claim, 
i.e., VA could not have intended that after a claimant presented 
new and material evidence that VA could deny reopening before 
affording the Veteran an adequate VA examination.  It appears 
that the Veteran has presented evidence of a current right eye 
disorder diagnosis with visual impairment, there is evidence of 
in-service right eye complaints, and there is treatment 
indicating and reports of chronicity.  Thus, the claim should be 
reopened.  Accordingly, the Board finds that the claim for 
service connection for a right eye disorder shall be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's 
request to reopen the claim for entitlement to service connection 
a right eye disorder is granted.  The appeal is granted to this 
extent only.  


REMAND

The Veteran contends that her in-service right eye complaints 
resulted in her current right eye disorder, including possibly 
based on the aggravation of a congenital right eye disorder.  The 
Veteran also contends that her service-connected sleep apnea 
requires the use of a continuous airway pressure (CPAP) machine 
for a 50 percent disability rating.

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disorder resulting from an 
injury suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2010). In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304 
(2010).

Generally, in order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

In specific regard to the right eye disorder claim, the Board 
notes that congenital or developmental defects are not diseases 
or injuries within the meaning of applicable legislation. 38 
C.F.R. §§ 3.303(c), 4.9.

However, service connection may be granted for hereditary 
diseases, such as retinitis pigmentosa, which either first 
manifested during service or which preexisted service and 
progressed at an abnormally high rate during service.  As to 
whether manifestations of the disease in service constituted 
"aggravation" of the condition, that question must be resolved by 
applying the same stringent legal standards which are applicable 
in cases involving acquired disabilities. 38 C.F.R. § 3.306; 
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).

Service treatment records note numerous complaints of, or 
treatment for, right eye pain.  An April 17, 2003 record found 
the Veteran to have a congenital elevation "ONH."  An April 
2004 VA examination, prior to her separation from service, found 
her to have a fullness to her optic nerve, right worse than left, 
with no evidence of hyperemia or any edema of the optic nerve.  
The examiner found her to have optic nerve fullness, and agreed 
with the April 17, 2003 finding that it was likely congenital.  

A July 2006 letter from Dr. D.G. found the Veteran to have 
chronic, episodic unilateral headaches with some intermittent 
visual blurring; rule out elevation in intracranial pressure with 
resultant papilledema and ophthalmology evaluation consistent 
with bilateral papilledema.  The examiner also noted that the 
Veteran had a family history of glaucoma, rule out elevation in 
intraocular pressure.  A November 2006 private medical record, 
from Neurology Partners, found the Veteran to have a pseudotumor.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.
 
The medical evidence of record does not clearly address whether 
the Veteran's current right eye disorder diagnoses are 
manifestations of the same disorders from service or if they are 
new diagnoses.  The Board finds that a VA examination is 
warranted to clarify these matters and determine if her current 
right eye disorder is a disability for which benefits may be 
awarded, and if so, whether it is etiologically related to 
service.  

Concerning the Veteran's sleep apnea claim, the record indicates 
that following service the Veteran had a septoplasty and 
turbinate reduction in January 2006.  She received a study in 
December 2006 at the Florida Centers of Sleep Medicine.  The 
examiner found that she should return for a CPAP titration study.  

A January 10, 2007 private medical record, by Dr. J.D.G., noted 
that the Veteran was diagnosed with sleep disorder with sleep 
apnea and that she was scheduled for a CPAP titration study, with 
a follow up visit in 4 weeks.  A January 17, 2007 note from 
Baptist Home Health noted that the Veteran received a CPAP 
machine.  A May 10, 2007 VA psychiatry consult noted that the 
Veteran had a history of sleep apnea, but that she was not 
currently using a CPAP mask.

Diagnostic Code 6847 for sleep apnea syndromes notes that a 50 
percent disability rating requires use of a breathing assistance 
device, such as a CPAP machine.  However, the record is unclear 
as to whether the Veteran underwent a CPAP titration study, was 
found to require a CPAP machine, or uses a CPAP machine.  
Additional development is thus required to clarify this matter.

The January 10, 2007 private medical record, by Dr. J.D.G, noted 
that the Veteran was scheduled for a CPAP titration study and 
follow up visits.  These records are necessary to determine if 
the Veteran requires a CPAP machine.  The RO/AMC shall contact 
the Veteran to determine if she has these records or would like 
to give VA permission to obtain these records for her.  

The Board also notes that the last VA medical records associated 
with the claims file are from August 2006.  The RO/AMC should 
obtain and associate all VA medical records from that time with 
the claims file.  VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all outstanding VA 
medical records relating to the Veteran's 
claims since August 2006.  

2.  The RO/AMC shall contact the Veteran 
and determine if she has any additional 
medical evidence regarding her sleep apnea 
claim, specifically including records from 
Dr. J.D.G., and if not if she would like 
to provide VA with permission to obtain 
that evidence for her.  

3.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any right eye disorder 
found to be present.  All appropriate 
diagnostic tests shall be performed.  
Based on examination findings, as well as 
a review of the claims file, including 
service treatment records and the July 
2004 VA examination, the Veteran's 
statements, and a copy of this remand, the 
examiner shall render opinions as to the 
following:

(a)	Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any current right eye disorder is 
the same as, or a manifestation of, the 
congenital right eye disorder diagnosed 
during service.  If so, the examiner 
shall state whether it is at least as 
likely as not that the initial 
manifestation of the disorder occurred 
during her period of active duty 
service, and/or whether this initial 
manifestation was aggravated during 
service (i.e., that there was a chronic 
worsening during service) beyond the 
natural progression of the disease.

(b)	 To the extent that the Veteran 
suffers from any right eye disorder 
unrelated to any diagnosed congenital 
right eye disorder, opine whether it is 
at least as likely as not that such eye 
disorder was incurred in, or aggravated 
by, or otherwise related to service. 

The examiner is directed to reconcile any 
opinions that may be inconsistent with the 
results of his/her findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

4.  The RO/AMC should review the newly 
associated evidence and determine if any 
additional development, such as a VA 
examination, is necessary to determine the 
sleep apnea claim.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


